Citation Nr: 0526958	
Decision Date: 10/04/05    Archive Date: 10/17/05

DOCKET NO.  03-06 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a finally adjudicated service connection claim denied 
in November 1998.  

2.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1967 to December 
1968.                   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in May 2002 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  


FINDINGS OF FACT

1.	The veteran has submitted new and material evidence to 
reopen his claim for service connection.  

2.	The veteran's PTSD is not related to service.  


CONCLUSIONS OF LAW

1.	The veteran has submitted new and material evidence that 
warrants reopening his claim for service connection.  38 
U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156 (as in 
effect prior to August 29, 2001), 20.200, 20.302 (2004).   

2.	The veteran's PTSD was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matter - VA's Duty to Notify and Assist 

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter; the evidence that would be necessary to substantiate 
the claim; and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act (VCAA) and 
other applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate a claim for benefits and further 
allocate the responsibility for obtaining such evidence.  The 
VCAA further provides that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  The VCAA further provides 
that the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A (West 2002). 

The record indicates that the veteran has been fully apprised 
of what evidence would be necessary to substantiate his 
claim, as well as informed of the specific assignment of 
responsibility for obtaining such evidence.  38 U.S.C.A. § 
5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided with a copy of the original 
rating decision dated in May 2002 setting forth the general 
requirements of then-applicable law pertaining to service 
connection, and what evidence was necessary to substantiate 
his claim.  The general notification was reiterated in the 
Statement of the Case dated in February 2003, and in the 
Supplemental Statement of the Case dated in December 2004.    

In specific compliance with the Court's ruling in Quartuccio, 
the veteran was advised of the evidence that would 
substantiate his claim, and the responsibility for obtaining 
it, by letters dated in August 2003 and January 2005.  See 38 
U.S.C.A § 5103(b) (West 2002) (providing in substance that 
after notification to the claimant under the VCAA of any 
information that was not previously provided, if such 
information or evidence is not received within one year from 
the date of such notification, no benefit may be paid or 
furnished by reason of the claimant's application); PVA v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A.§ 5103A 
(a), (b) and (c) (West 2002).  In particular, VA obtained 
private, VA, and service medical records, as is detailed 
below.  VA has also conducted necessary medical inquiry in an 
effort to substantiate the claim.  38 U.S.C.A.§ 5103A (d) 
(West 2002).  The veteran has been afforded years of VA PTSD 
group therapy conducted by medical care professionals.     

The Board finds that VA has done everything reasonably 
possible to assist the veteran with regard to his claim.  In 
the circumstances of this case, additional efforts to assist 
the veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran.  Given the extensive 
development undertaken by the RO, the Board finds that the 
record is ready for appellate review.  

The Board has carefully considered whether further 
notification should be accorded to the veteran of what 
evidence would substantiate his claim, in light of the recent 
opinion of Pelegrini v. Principi, 18 Vet. App 112 (2004).  In 
that decision, The United States Court of Appeals for Veteran 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ, 
or RO in this case) decision on a claim for VA benefits.  

In the present case, the veteran made his claims in August 
2001.  The RO adjudicated the claim in May 2002.  Only after 
that rating action was promulgated did the RO, in August 
2003, provide notice to the claimant - in the form of a 
letter - regarding what information and evidence is needed to 
substantiate his claim, as well as what information and 
evidence must be submitted by the claimant and what 
information and evidence will be obtained by VA.  Because the 
VCAA notice in this case was not provided to the veteran 
prior to the initial RO adjudication of the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  While the 
Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it 
did leave open the possibility that a notice error of this 
kind may be non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 18 Vet. App at 121.  
On the other hand, the Court acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the veteran.  Id.  

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, strictly following the express holding in Pelegrini 
would require the entire rating process to be reinitiated 
when notice was not provided prior to the first agency 
adjudication.  This could not have been the intention of the 
Court; otherwise it would not have taken "due account of the 
rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  

There simply is no "adverse determination," as discussed by 
the Court in Pelegrini, for the veteran to overcome.  
Pelegrini, 18 Vet. App at 112.  Similarly, a claimant is not 
compelled under 38 U.S.C. § 5108 to proffer new and material 
evidence simply because an AOJ decision is appealed to the 
Board.  Rather, it is only after a decision of either the AOJ 
or the Board becomes final that a claimant has to surmount 
the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in August 2003 was 
not given prior to the first AOJ (RO) adjudication of the 
claim, the notice was provided by the AOJ (RO) prior to the 
final transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.     

Therefore, notwithstanding Pelegrini, to decide the appeal at 
this time would not be prejudicial error to the veteran.  

The Board also takes particular note that the Court in 
Pelegrini held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In the instant case, the August 2003 and January 2005 VCAA 
notice letters satisfied this "fourth element."  The Board 
also finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
As described above, the RO advised him of this by way of the 
rating decision, the Statement of the Case, and the 
Supplemental Statement of the Case.    

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the veteran covering all content requirements is 
harmless error.  

In sum, to allow the appeal to continue would not be 
prejudicial error to the veteran.  Under the facts of this 
case, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369, 1374-75 (Fed.Cir.2004); see also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) 
(observing that the VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."); 
Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant); Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993) (holding that when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby).

II.	Whether New and Material Evidence has been Submitted to 
Reopen the Veteran's PTSD Claim:

The veteran filed his first PTSD service connection claim in 
October 1987.  The RO denied this claim in March 1988, as did 
the Board in October 1989.  The RO and Board based their 
decisions on the absence in the record of a PTSD diagnosis.  
The veteran did not appeal the Board decision.  Accordingly, 
that decision became final.  See 38 U.S.C.A. § 7104 (West 
2002).  

The veteran again filed a PTSD claim in October 1998.  He 
eventually withdrew this claim in March 1999.  He then filed 
another PTSD service connection claim in August 2001.  It is 
this claim that is now pending on appeal.  The RO denied this 
claim in May 2002.  In its decision the RO did not address 
whether the veteran had submitted new and material evidence 
to reopen his PTSD claim, which had been finally decided by 
the Board in its October 1989 decision.    

The requirement of submitting new and material evidence is a 
material legal jurisdictional issue that the Board is 
required to address on appeal irrespective of an RO's 
actions.  See Barnett v. Brown, 83 F.3d 1380, 1383-1384 
(Fed. Cir. 1996)(potential jurisdictional defects must be 
raised by court of tribunal, sua sponte or by any party, at 
any stage in the proceedings, and once apparent, must be 
adjudicated).  Thus, the Board must address this issue.  To 
do so, we have added an issue to this appeal addressing new 
and material evidence.    

As a general rule, a claim shall be reopened and reviewed if 
new and material evidence is presented or secured with 
respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance of a claim is "new 
and material."  Under the version of 38 C.F.R. § 3.156(a) 
applicable to this case, new and material evidence is defined 
as evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The Board acknowledges that there has been a regulatory 
change in the definition of new and material evidence that is 
applicable to all claims filed on or after August 29, 2001.  
As the veteran's claim in this case was filed prior to August 
29, 2001, the earlier version of the definition of new and 
material evidence remains applicable in this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Material evidence could be "some new evidence [that] may 
well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board to alter its rating decision."  Hodge, 155  F.3d at 
1363.  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record, but only after ensuring that the duty to 
assist has been satisfied.

The Board must now determine whether the RO correctly 
reopened (in effect) the veteran's claim in its May 2002 
rating decision.  See Barnett, 83 F.3d 1380; Hickson v. West, 
12 Vet. App. 247, 251 (1999).  
  
In support of the claim to reopen, the veteran submitted VA 
treatment records to the RO.  The records, dated between 1998 
and 2001, reflect group psychotherapy the veteran 
participated in during that period.  In these records, a 
diagnosis of PTSD is shown.  This is new information 
associated with the claims folder since the final Board 
decision in October 1989.  Accordingly, the Board regards 
this evidence as new evidence.  As noted, however, this does 
not end the inquiry, as the Board must still determine 
whether any of this new evidence is also material.

To that end, the Board has determined that the new 
information is material.  Medical evidence of PTSD is 
essential to a finding of service connection in this matter.  
38 C.F.R. § 3.304(f) (2002).  That VA healthcare personnel 
have found such a disorder with the veteran is critical to 
his claim.  Moreover, evidence of this diagnosis is material 
because its absence formed the bases of previous denials of 
record by the RO and Board.  38 C.F.R. § 3.156(a).  Evidence 
of a PTSD diagnosis contributes to a more complete picture of 
the circumstances surrounding the veteran's service 
connection claim.  Hodge, 155  F.3d at 1363.  The evidence 
illuminates the central issue in this matter - whether the 
veteran has PTSD that relates to his service.  Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

III.	The Merits of the Service Connection Claim for PTSD:

The veteran's original enlistment contract with the US Army 
was to be from December 1967 to December 1970.  In December 
1968, however, the veteran received a hardship discharge 
after one year of service.  Approximately six months of the 
veteran's active service occurred in Vietnam.    

The veteran claims that he incurred PTSD during his service 
in Vietnam.  He claims his PTSD was caused by trauma he 
underwent as a truck driver for a transportation unit.  In 
this line of duty, he claims he drove through the Vietnamese 
countryside amid sniper fire and mortar attacks, transported 
live ammunition, witnessed the deaths of fellow service 
members, was blown out of his truck and broke his ankle, 
drank brake fluid accidentally, fought in the Tet offensive, 
and experienced the death of his father - also a Vietnam 
veteran - who the veteran claims died from Agent Orange.          

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002); 
Cohen, 10 Vet. App. 128.  Section 4.125(a) of 38 C.F.R. 
incorporates the Diagnostic and Statistical Manual of Mental 
Disorders-IV as the governing criteria for diagnosing PTSD.  
A claimed non-combat stressor must be verified.  Further, the 
veteran's uncorroborated testimony is not sufficient to 
verify a non-combat stressor.  Cohen, 10 Vet. App. at 146-47; 
see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The veteran is a non-combat veteran.  Though it is clear that 
he served in Vietnam as a light vehicle driver, the record is 
clear that he did not encounter combat.  He has not been 
awarded the Purple Heart or Combat Infantryman's badges.  He 
has not been reported as having served in combat.  And he has 
not claimed to have served in combat.  As such, to sustain 
his PTSD service connection claim, the record must 
demonstrate that the veteran currently has PTSD; the record 
must contain evidence that verifies his claimed non-combat 
stressors; and the record must contain medical evidence 
linking the verified stressor(s) with the current PTSD 
diagnosis.  38 C.F.R. § 3.304(f) (2002); Cohen, 10 Vet. App. 
128.

The record contains evidence that the veteran has been 
diagnosed with PTSD.  Records from the veteran's PTSD group 
therapy sessions between 1998 and 2001 evidence PTSD 
diagnoses.    

The record does not verify any of the veteran's claimed 
stressors, however.  The veteran has claimed a variety of 
stressors.  Some simply lack credibility warranting further 
inquiry.  The veteran claims drinking brake fluid in a 
nightclub may involve his PTSD diagnosis.  He claims that his 
father's death from diabetes related to Agent Orange may 
relate to his PTSD.  But it is clear from his father's death 
certificate that the veteran's father died from a pulmonary 
disorder caused by severe vascular disease.  The veteran 
claimed that fighting in the Tet offensive may have related 
to his PTSD.  But the veteran did not serve in Vietnam during 
the January 1968 Tet offensive.  He claimed that he was blown 
out of his truck by an explosion which broke his ankle.  But 
the record is negative for evidence showing that the veteran 
experienced an ankle injury while in service.  In fact, the 
veteran's discharge report of medical examination, drafted 
approximately 11 months following his entry into active 
service and just before he left Vietnam, reported his lower 
extremities as normal.  The discharge report of medical 
history, drafted around the same time, is similarly negative 
for evidence concerning an ankle injury.  In it, the veteran 
reports history of a preservice broken collarbone.  But he 
also reports his health as "good and sound."  And in the 
physician's summary section of the report, it is noted "no 
injuries or illnesses incurred while in service so far."  

Other claimed stressors lack the baseline specificity 
required for verification.  The veteran claims that he 
transported live ammunition on driving routes attacked by 
enemy snipers and mortar shells.  But the veteran failed to 
provide specific information about instances where and when 
these stressors occurred.  Besides evidence showing that he 
was a light vehicle driver with a transportation company, the 
record contains no evidence showing that the veteran 
underwent enemy attack while transporting army supplies and 
personnel.        

The veteran did provide more specificity with some of the 
other claimed stressors, however.  In his April 2004 RO 
personal hearing, the veteran stated that the deaths of two 
fellow service members amounted to stressors that relate to 
his PTSD.  He testified that a landmine killed one of his 
officers, while small arms fire and mortar attacks killed a 
fellow soldier.  Following the hearing, the RO sought 
relevant information from the U.S. Armed Forces Service 
Center for the Research of Unit Records (USASCRUR).  In 
response, USASCRUR stated that it was unable to verify the 
death of either of these service members.  In fact, USASCRUR 
stated that it could not verify that service members by the 
names provided had ever served in the veteran's unit while 
the veteran served in Vietnam.  

In sum, despite the RO's extensive development in this 
matter, not one of the veteran's claimed stressors is 
verified in the record.  

Finally, though the veteran has been diagnosed with PTSD, 
there is no medical evidence of record that links the PTSD 
with the claimed stressors.  As a non-combat veteran, the 
veteran's uncorroborated testimony that he experienced 
stressors that cause his current PTSD is not sufficient to 
form the basis of a service connection finding here.  See 38 
U.S.C.A. § 1154 (2002); 38 C.F.R. § 3.303(a) (2004).
         

ORDER

New and material evidence having been submitted, the claim 
for service connection is reopened and, to this extent only, 
the appeal is granted.

Entitlement to service connection for PTSD is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


